DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 5/11/2022.
The Amendment filed on 5/11/2022 has been entered.  
Claims 1, 8, and 15 have been amended by Applicant.
Claims 6-7, 13-14, and 19-20 have been previously cancelled by Applicant.
Claims 21-26 are newly added by Applicant.
Claims 1-5, 8-12, 15-18, and 21-26 remain pending in the application of which Claims 1, 8, and 15 are independent.  
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that were necessitated by the amendments to the Claims.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022  has been entered.

Response to Arguments
Applicant’s argument, pages 10-11, filed 5/11/2022, with respect to the rejection of claims 1, 8, and 15 under 103 have been fully considered and are moot upon a further consideration and for the independent claims 1,8, and 15, a new ground(s) of rejection made under AIA  35 U.S.C. 103 as being unpatentable over LIPMAN (US 2020/0194028 A1), and further in view of CHAVEZ (US 10,878,819 B1).  Please see the rejections below for more details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 15, 22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over LIPMAN (US 2020/0194028 A1), and further in view of CHAVEZ (US 10,878,819 B1).

REGARDING 1, LIPMAN discloses eyewear, comprising: 
a frame (LIPMAN Fig. 1 Unit 101; Par 20 – “FIG. 1 depicts glasses with display 100. Glasses with display 100 may include frame 101.”); a display supported by the frame (LIPMAN Fig. 1 Unit 109; Par 21 – “One or both of lenses 107 may include display 109 positioned to allow information to be displayed to a wearer of glasses with display 100 as further described below.”); a microphone coupled to the frame (LIPMAN Fig. 1 Units 113a-d; Par 22 – “In some embodiments, glasses with display 100 may include directional microphone array 113 adapted to receive sound from the environment surrounding a user of glasses with display 100 and may be used to determine the direction of the incoming sound. In some embodiments, directional microphone array 113 may include one or more microphones, such as microphones 113 a-d depicted in FIG. 1, which may be positioned in bridge 103 (with another microphone positioned on the opposite side).”); and an electronic processor (LIPMAN Fig. 2 – “Processor 123”) configured to: 
receive speech from a plurality of human speakers via the microphone (LIPMAN Par 28 – “In certain embodiments, such as depicted in FIG. 3B, text may appear under or in the direction of the speaker, such that when there are two or more people speaking, such as speakers 15 a and 15 b, text will appear under each such speaker. on closed caption display 127′, shown as text boxes 133 a and 133 b, respectively. Multiple displays of text may thus appear simultaneously if each other person has spoken.”; Par 31 – “During operation of closed captioning operation 200, processor 123 may receive audio signal 121 a from directional microphone array 113. Processor 123 may process audio signal 121 a by recognizing speech at speech recognition 201. Speech recognition 201 may analyze audio signal 121 a and determine what words were spoken, converting audio signal 121 a into text speech output 203. Text speech output 203 may be passed to closed caption display 127 of display 109.”); 
perform diarization on the received speech to segment spoken language into different speakers (LIPMAN Fig. 3B – “Hello, how can I help you today? 133a ….. What do you want to eat? 133b”; Par 31 – “Speech recognition 201 may analyze audio signal 121 a and determine what words were spoken, converting audio signal 121 a into text speech output 203. Text speech output 203 may be passed to closed caption display 127 of display 109.”; Par 33 –“ In some embodiments, direction analysis 205 may be used to determine when two or more speakers are detected and to determine which speech is detected from which speaker. This directional information 207 may be used by speech recognition 201 to refine text speech output 203 to, for example and without limitation, isolate the speech of a single speaker for display, to output multiple text speech outputs 203 for multiple users, or to otherwise affect speech recognition 201.”; Par 35 – “In some embodiments, speech recognition 201 may further analyze audio signal 121 a to determine whether a single speaker or multiple speakers are detected. Speech recognition 201 may use, for example and without limitation, frequency analysis, volume analysis, or other techniques to differentiate the speech of multiple speakers and to determine a primary or selected speaker to analyze. In some embodiments, speech recognition 201 may store the results of this analysis to, for example and without limitation, recognize speakers and, in some embodiments, identify speakers based on past analysis.”); and 
display text associated with each speaker on the display (LIPMAN Fig. 3B – “Hello, how can I help you today? 133a ….. What do you want to eat? 133b”; ), [wherein the displayed text associated with each speaker of the plurality of speakers has a unique attribute that is determined by a pitch and an intonation of each speaker’s voice and is different from an attribute of the text associated with another speaker of the plurality of speakers] (LIPMAN Figs. 3-3b; Par 28 – “In certain embodiments, such as depicted in FIG. 3B, text may appear under or in the direction of the speaker, such that when there are two or more people speaking, such as speakers 15 a and 15 b, text will appear under each such speaker. on closed caption display 127′, shown as text boxes 133 a and 133 b, respectively. Multiple displays of text may thus appear simultaneously if each other person has spoken.”), 
wherein the processor is configured to display the text proximate the respective speaker such that an eyewear user can visually associate the text to the respective speaker (LIPMAN Fig. 3B – “Hello, how can I help you today? 133a ….. What do you want to eat? 133b”; Par 28 – “In some embodiments, directional display 125 may indicate the direction relative to the user of glasses with display 100 from which speech is detected. In some embodiments, as shown in FIG. 3, directional display 125 may include one or more visual directional indicators such as arrow 131. In such an embodiment, arrow 131 may appear to rotate to point toward speaker 15 while speaker 15 is speaking to the user. In some embodiments, when a different speaker is speaking to the user, arrow 131 may then point to the different speaker. In other embodiments, as depicted in FIG. 3A, directional display 125 a may instead modify the positioning of one or more elements of display 109 a such as, for example and without limitation, closed caption display 127′ such that closed caption display 127′ moves to a position on display 109 a to correspond with the relative direction between the current direction of view of the user of glasses with display 100 and speaker 15. In certain embodiments, such as depicted in FIG. 3B, text may appear under or in the direction of the speaker, such that when there are two or more people speaking, such as speakers 15 a and 15 b, text will appear under each such speaker. on closed caption display 127′, shown as text boxes 133 a and 133 b, respectively. Multiple displays of text may thus appear simultaneously if each other person has spoken.”), and such that the text does not substantially obscure a view of the eyewear user (LIPMAN Fig. 3B – “Hello, how can I help you today? 133a ….. What do you want to eat? 133b”; Par 28 – “In certain embodiments, such as depicted in FIG. 3B, text may appear under or in the direction of the speaker, such that when there are two or more people speaking, such as speakers 15 a and 15 b, text will appear under each such speaker. on closed caption display 127′, shown as text boxes 133 a and 133 b, respectively. Multiple displays of text may thus appear simultaneously if each other person has spoken.”; Examiner reviewed the specification for the limitation, and the paragraph [0100] of the specification describes the limitation in a similar manner to the method/system of LIPMAN, where textual data are displayed at the bottom portion of the display for not substantially obscuring the view of the user.).
LIPMAN does not explicitly teach the [square-bracketed] limitations. In other words, LIPMAN teaches displaying the textual data under each speaker so that a user would recognize who speaks what, but LIPMAN does not explicitly teach using different attributes, e.g., colors and/or fonts for each speaker.

CHAVEZ discloses a method/system for displaying textual data for speakers, comprising:
display text associated with each speaker on the display (CHAVEZ Figs. 4 and 5 – “Bob: My Password is…; Tom: Hello Suzy [AltContent: ];  Suzy: Hey Tom”; Col 6:3-17– “The ARGUI 400 includes the first speaker 110 and the second speaker 120, who are both physical objects within the wearer's field of view 140. The ARGUI 400 also includes a first text caption 111, a second text caption 121, and a third text caption 131 that are all virtual objects (i.e., not physical objects) that are displayed on the display unit 103 to superimpose virtual objects within the wearer's field of view 140.”), [wherein the displayed text associated with each speaker of the plurality of speakers has a unique attribute (CHAVEZ Col 6:18-40 – “The first text caption 111 is displayed above the first speaker 110 to indicate the speech included in the first text caption 111 (e.g., “Hey Tom”) has been determined to be attributed to the first speaker 110. The first text caption 111 also identifies the first speaker 110 as Suzy based on the speaker identification process implemented earlier. The second text caption 121 is displayed above the second speaker 120 to indicate the speech included in the second text caption 121 (e.g., “Hello Suzy”) has been determined to be attributed to the second speaker 120. The second text caption 121 also identifies the second speaker 120 as Tom based on the speaker identification process implemented earlier.”) that is determined by a pitch and an intonation of each speaker’s voice and is different from an attribute of the text associated with another speaker of the plurality of speakers] (CHAVEZ Col 7:41-62– “The speech recognition application may also track a speaker's facial expressions, intonations in the speaker's speech, and/or changes in amplitude (i.e., volume) of the speaker's speech to predict the speaker's emotions. The speaker's predicted emotion may also be displayed on the display unit 103 to be part of the ARGUI 400. For example, the second text caption 121 in the ARGUI 400 includes an emotion indicator 122 in the form of a smiley face to indicate the speech recognition application is predicting the second speaker 120 is in a good mood. The emotion indicator 122 may take on other forms to indicate other corresponding speaker emotions that are predicted based on an analysis of the speaker's facial expressions, body language, and/or speech characteristics while the speaker is speaking. For example, the emotion indicator 122 may be in the form of an excited face to indicate the second speaker 120 is in an excited mood, the emotion indicator 122 may be in the form of a calm face to indicate the second speaker 120 is in a calm state, the emotion indicator 122 may be in the form of an angry face to indicate the second speaker 120 is in an angry mood, or other similar form of the emotion indicator 122 to reflect a corresponding mood or emotional state.”), 
wherein the processor is configured to display the text proximate the respective speaker such that an eyewear user can visually associate the text to the respective speaker (CHAVEZ Col 6:18-40 – “The first text caption 111 is displayed above the first speaker 110 to indicate the speech included in the first text caption 111 (e.g., “Hey Tom”) has been determined to be attributed to the first speaker 110. The first text caption 111 also identifies the first speaker 110 as Suzy based on the speaker identification process implemented earlier. The second text caption 121 is displayed above the second speaker 120 to indicate the speech included in the second text caption 121 (e.g., “Hello Suzy”) has been determined to be attributed to the second speaker 120.”), and such that the text does not substantially obscure a view of the eyewear user (CHAVEZ Col 6:3-17 – “The ARGUI may be superimposed onto the field of view 140 of the wearer. For example, FIG. 4 illustrates an exemplary ARGUI 400 that is viewable by the wearer of the headset 100. The ARGUI 400 includes the first speaker 110 and the second speaker 120, who are both physical objects within the wearer's field of view 140. The ARGUI 400 also includes a first text caption 111, a second text caption 121, and a third text caption 131 that are all virtual objects (i.e., not physical objects) that are displayed on the display unit 103 to superimpose virtual objects within the wearer's field of view 140. The ARGUI 400 further includes a directional marker 132, which is another virtual object displayed on the display unit 103.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of LIPMAN to include different attributes determined based on intonations for different speakers, as taught by CHAVEZ.
One of ordinary skill would have been motivated to include different attributes determined based on intonations for different speakers, in order to allow a user to distinguish the correspondence between text and speakers visually more easily (CHAVEZ Col 6).

REGARDING 8, LIPMAN in view of CHAVEZ discloses a method for use with eyewear, the eyewear having a frame (LIPMAN Fig. 1 Unit 101; Par 20 – “FIG. 1 depicts glasses with display 100. Glasses with display 100 may include frame 101.”), a display supported by the frame (LIPMAN Fig. 1 Unit 109; Par 21 – “One or both of lenses 107 may include display 109 positioned to allow information to be displayed to a wearer of glasses with display 100 as further described below.”), a microphone coupled to the frame (LIPMAN Fig. 1 Units 113a-d; Par 22 – “In some embodiments, glasses with display 100 may include directional microphone array 113 adapted to receive sound from the environment surrounding a user of glasses with display 100 and may be used to determine the direction of the incoming sound. In some embodiments, directional microphone array 113 may include one or more microphones, such as microphones 113 a-d depicted in FIG. 1, which may be positioned in bridge 103 (with another microphone positioned on the opposite side).”), and an electronic processor (LIPMAN Fig. 2 – “Processor 123”), the processor: performing the steps of Claim 1; thus, it is rejected under the same rationale.

REGARDING 15, LIPMAN in view of CHAVEZ discloses a non-transitory computer-readable medium storing program code which, when executed by a processor of eyewear having a frame (LIPMAN Fig. 1 Unit 101; Par 20 – “FIG. 1 depicts glasses with display 100. Glasses with display 100 may include frame 101.”), a display supported by the frame (LIPMAN Fig. 1 Unit 109; Par 21 – “One or both of lenses 107 may include display 109 positioned to allow information to be displayed to a wearer of glasses with display 100 as further described below.”), a microphone coupled to the frame (LIPMAN Fig. 1 Units 113a-d; Par 22 – “In some embodiments, glasses with display 100 may include directional microphone array 113 adapted to receive sound from the environment surrounding a user of glasses with display 100 and may be used to determine the direction of the incoming sound. In some embodiments, directional microphone array 113 may include one or more microphones, such as microphones 113 a-d depicted in FIG. 1, which may be positioned in bridge 103 (with another microphone positioned on the opposite side).”), is operative to cause the processor (LIPMAN Fig. 2 – “Processor 123”) to perform the steps of: performing the steps of Claim 1; thus, it is rejected under the same rationale.


REGARDING 22, LIPMAN in view of CHAVEZ discloses the eyewear of claim 1.
CHAVEZ further discloses, wherein the unique attribute is an avatar (CHAVEZ Col 7:41-62– “The speaker's predicted emotion may also be displayed on the display unit 103 to be part of the ARGUI 400. For example, the second text caption 121 in the ARGUI 400 includes an emotion indicator 122 in the form of a smiley face to indicate the speech recognition application is predicting the second speaker 120 is in a good mood. The emotion indicator 122 may take on other forms to indicate other corresponding speaker emotions that are predicted based on an analysis of the speaker's facial expressions, body language, and/or speech characteristics while the speaker is speaking. For example, the emotion indicator 122 may be in the form of an excited face to indicate the second speaker 120 is in an excited mood, the emotion indicator 122 may be in the form of a calm face to indicate the second speaker 120 is in a calm state, the emotion indicator 122 may be in the form of an angry face to indicate the second speaker 120 is in an angry mood, or other similar form of the emotion indicator 122 to reflect a corresponding mood or emotional state.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of LIPMAN to include an avatar, as taught by CHAVEZ.
One of ordinary skill would have been motivated to include an avatar, in order to convey emotional state information of a speaker to a listener (CHAVEZ Col 7).

Claim 24 is a method claim similar to Claim 22; thus, it is rejected under the same rationale.

Claim 26 is a non-transitory computer readable medium claim similar to Claim 22; thus, it is rejected under the same rationale.








Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over LIPMAN (US 2020/0194028 A1), and further in view of CHAVEZ (US 10,878,819 B1) and ZHANG (US 2019/0341053 A1).

REGARDING 2, LIPMAN in view of CHAVEZ discloses the eyewear of claim 1.
LIPMAN in view of CHAVEZ does not explicitly teach using a CNN.
ZHANG discloses a method/system for analyzing utterances of multiple speakers for diarization, wherein the processor is configured to use a convolutional neural network (CNN) to perform the diarization (ZHANG Par 39 – “Diarization machine 132 is a sensor fusion machine configured to use the various received signals to associate recorded speech with the appropriate speaker. The diarization machine is configured to attribute information encoded in the beamformed signal or another audio signal to the human responsible for generating the corresponding sounds/speech. In some implementations (e.g., FIG. 11), the diarization machine is configured to attribute the actual audio signal to the corresponding speaker (e.g., label the audio signal with the speaker identity). In some implementations (e.g., FIG. 12), the diarization machine is configured to attribute speech-recognized text to the corresponding speaker (e.g., label the text with the speaker identity).” Par 45 – “Speech recognition machine 130 may employ any suitable combination of state-of-the-art and/or future natural language processing (NLP), AI, and/or ML techniques. Non-limiting examples of techniques that may be incorporated in an implementation of speech recognition machine 130 include support vector machines, multi-layer neural networks, convolutional neural networks (e.g., including temporal convolutional neural networks for processing natural language sentences), word embedding models (e.g., GloVe or Word2Vec), recurrent neural networks, associative memories, unsupervised spatial and/or clustering methods, graphical models, and/or natural language processing techniques (e.g., tokenization, stemming, constituency and/or dependency parsing, and/or intent recognition).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of LIPMAN in view of CHAVEZ to include a CNN for diarization, as taught by ZHANG.
One of ordinary skill would have been motivated to include a CNN for diarization, in order to improve machine learning performance (ZHANG Pars 46-47).


REGARDING 3, LIPMAN in view of CHAVEZ and ZHANG discloses the eyewear of claim 2.
CHAVEZ further discloses, wherein the attribute is a color (CHAVEZ Col 6:41-65– “The first speaker 110 is also identified as being Suzy in the first text caption 111, and while not illustrated, the first text caption may be color-coded to distinguish the first text caption 111 from the second text caption 121 and the third text caption 131.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of LIPMAN to include different colors for different speakers, as taught by CHAVEZ.
One of ordinary skill would have been motivated to include different colors for different speakers, in order to allow a user to distinguish the correspondence between text and speakers visually more easily (CHAVEZ Col 6).

Claim 9 is a method claim similar to Claim 2; thus, it is rejected under the same rationale.

Claim 10 is a method claim similar to Claim 3; thus, it is rejected under the same rationale.

Claim 16 is a non-transitory computer readable medium claim similar to Claim 2; thus, it is rejected under the same rationale.

Claim 17 is a non-transitory computer readable medium claim similar to Claim 3; thus, it is rejected under the same rationale.




Claims 4-5, 11-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over LIPMAN, and further in view of CHAVEZ and ZHANG, and further view of GILSON (US 2020/0051582 A1).

REGARDING 4, LIPMAN in view of CHAVEZ and ZHANG discloses the eyewear of claim 2. 
CHAVEZ further discloses the attribute is different color of the text (CHAVEZ Col 6:41-65– “The first speaker 110 is also identified as being Suzy in the first text caption 111, and while not illustrated, the first text caption may be color-coded to distinguish the first text caption 111 from the second text caption 121 and the third text caption 131.”); however, does not explicitly teach a font size.
GILSON discloses a method/system transcribing speech signals and displaying the transcribed text, wherein attribute is a font size (GILSON Par 53 – “Additionally or alternatively, the computing device may format caption text to use a particular font size, style, color, or other font attribute corresponding to a first speaker, and another particular font size, style, color, or other font attribute for caption text corresponding to a different speaker.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of LIPMAN in view of CHAVEZ and ZHANG to include different font sizes for different speakers, as taught by GILSON.
One of ordinary skill would have been motivated to include different font sizes for different speakers, in order to allow a user to distinguish the correspondence between text and speakers visually more easily (GILSON Par 53).


REGARDING 5, LIPMAN in view of CHAVEZ and ZHANG discloses the eyewear of claim 2. 
CHAVEZ further discloses the attribute is different color of the text (CHAVEZ Col 6:41-65– “The first speaker 110 is also identified as being Suzy in the first text caption 111, and while not illustrated, the first text caption may be color-coded to distinguish the first text caption 111 from the second text caption 121 and the third text caption 131.”); however, does not explicitly teach a font style.
GILSON discloses a method/system transcribing speech signals and displaying the transcribed text, wherein the attribute is a font style (GILSON Par 53 – “Additionally or alternatively, the computing device may format caption text to use a particular font size, style, color, or other font attribute corresponding to a first speaker, and another particular font size, style, color, or other font attribute for caption text corresponding to a different speaker.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of LIPMAN in view of CHAVEZ and ZHANG to include different fonts for different speakers, as taught by GILSON.
One of ordinary skill would have been motivated to include different fonts for different speakers, in order to allow a user to distinguish the correspondence between text and speakers visually more easily (GILSON Par 53).

Claim 11 is a method claim similar to Claim 4; thus, it is rejected under the same rationale.

Claim 12 is a method claim similar to Claim 5; thus, it is rejected under the same rationale.

REGARDING 18, LIPMAN in view of CHAVEZ and ZHANG discloses the non-transitory computer readable medium as specified in claim 16.
CHAVEZ further discloses the attribute is different color of the text (CHAVEZ Col 6:41-65– “The first speaker 110 is also identified as being Suzy in the first text caption 111, and while not illustrated, the first text caption may be color-coded to distinguish the first text caption 111 from the second text caption 121 and the third text caption 131.”); however, does not explicitly teach a font size or type.
GILSON discloses a method/system transcribing speech signals and displaying the transcribed text, wherein attribute is a font size or a font type (GILSON Par 53 – “Additionally or alternatively, the computing device may format caption text to use a particular font size, style, color, or other font attribute corresponding to a first speaker, and another particular font size, style, color, or other font attribute for caption text corresponding to a different speaker.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of LIPMAN in view of CHAVEZ and ZHANG to include different fonts for different speakers, as taught by GILSON.
One of ordinary skill would have been motivated to include different fonts for different speakers, in order to allow a user to distinguish the correspondence between text and speakers visually more easily (GILSON Par 53).



Claims 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over LIPMAN, and further in view of CHAVEZ, and further view of GILSON (US 2020/0051582 A1).

REGARDING 21, LIPMAN in view of CHAVEZ discloses the eyewear of claim 1.
CHAVEZ further discloses the attribute is different color of the text (CHAVEZ Col 6:41-65– “The first speaker 110 is also identified as being Suzy in the first text caption 111, and while not illustrated, the first text caption may be color-coded to distinguish the first text caption 111 from the second text caption 121 and the third text caption 131.”); however, does not explicitly teach a font size.

GILSON discloses a method/system transcribing speech signals and displaying the transcribed text, wherein a font size of the text is determined by a decibel level of the speech (GILSON Par 97 – “At step 1005, the receiving device may format the caption text of a caption based on caption metadata. The receiving device may increase or decrease a font size (e.g., from a default size) in response to caption metadata indicating that audio associated with the caption is relatively loud or quiet. Additionally or alternatively, the receiving device may modify the caption text to use a particular font, color, and/or style to indicate a caption associated with a particular character, as indicated by the caption metadata.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of LIPMAN in view of CHAVEZ to include different font sizes based on loudness, as taught by GILSON.
One of ordinary skill would have been motivated to include different font sizes based on loudness, in order to convey more useful information associated with the speech sound to a user (GILSON Par 53).

Claim 23 is a method claim similar to Claim 21; thus, it is rejected under the same rationale.

Claim 25 is a non-transitory computer readable medium claim similar to Claim 21; thus, it is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655